UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6977


JAVON STEPHENSON,

                Plaintiff – Appellant,

          v.

GARY DAVENPORT, Corporal; PAUL BRANNON, Deputy; MS. PURDIE,
Health Department Administrator,

                Defendants – Appellees,

          and

Z. DIGGS, Classification Department Deputy; KATHY VARGAS,
Lieutenant; SGT. GREER, ranking officer in the Personnel
and Standards Office; ABDUL JAMALUDEEN, Doctor; KEN STOLLE,
Sheriff; L. WILLIAMS, Grievance Department Deputy; SGT.
BENDILY, Virginia Beach Sheriff's Office Sgt.; D. MOORE,
Sgt.; CORPORAL WINN, in supervisory charge of Defendant
Wilson; CORPORAL BEAVERS, D-Team Officer; SGT. BISHOP, D-
Team officer; JESSICA WILSON, facility law librarian; THE
CITY OF VIRGINIA BEACH, Municipality,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-00266-TSE-IDD)


Submitted:   January 5, 2017                 Decided:   January 12, 2017


Before WILKINSON, NIEMEYER, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Javon Stephenson, Appellant Pro Se. Jeff W. Rosen,      PENDER    &
COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Javon      Stephenson        appeals        the   district      court’s       order

granting    defendants’       motion      for    summary    judgment   and     denying

relief    on   his    42    U.S.C.   § 1983       (2012)    complaint.        We    have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for     the   reasons      stated      by   the    district    court.

Stephenson      v.    Davenport,     No.    1:14-cv-00266-TSE-IDD        (E.D.      Va.

June 30, 2016).            We dispense with oral argument because the

facts    and   legal    contentions        are    adequately      presented    in    the

materials      before      this   court    and    argument    would    not    aid    the

decisional process.

                                                                              AFFIRMED




                                            3